Case: 5:20-cv-01579-BYP Doc #: 21 Filed: 11/20/20 1 of 1. PageID #: 126




 PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 TRISTA L. FREEMAN,                              )
                                                 )     CASE NO. 5:20CV1579
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
 CROSSROADS HOSPICE OF                           )
 NORTHEASTER OHIO LLC, et al.                    )
                                                 )     ORDER OF DISMISSAL
               Defendants.



        On November 17, 2020, the parties file a joint notice on the docket stating that a

 settlement has been reached. ECF No. 20. Therefore, the docket shall be marked “dismissed

 without prejudice.” On or before December 17, 2020, the parties shall submit their Joint Motion

 for Settlement Approval.

        All upcoming case management dates are vacated.



        IT IS SO ORDERED.

  November 20, 2020                             /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge
